            Case 1:19-cv-07774 Document 1 Filed 08/20/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CF2 CO., LTD.

                                     Plaintiff,
                                                             Case No.:
                            v.
                                                                    COMPLAINT
YOCO INC., and M.A.X. SPORTS ENTERPRISE INC.

                                     Defendants.



                                        COMPLAINT

       Plaintiff, by its attorney, Henry Hong Jung, Esq., as and for its Complaint, allege as

follows:

                                        THE PARTIES

   1. CF2 CO., LTD. ("Plaintiff " or "CF2") is a corporation organized under the laws of the

       Republic of Korea, and has its principal place of business in the Republic of Korea.

   2. Upon information and belief, YOCO INC. ("YOCO") is a corporation organized under

       the laws of the State of New York and has its principal place of business in New York,

       New York.

   3. Upon information and belief, M.A.X. SPORTS ENTERPRISE INC. ("M.A.X.") is a

       corporation organized under the laws of the State of New York and has its principal place

       of business in New York, New York.

                                 JURISDICTION AND VENUE

   4. Pursuant to 28 U.S.C. §1331, this Court has jurisdiction over this case as the matter in

       controversy arises under the laws of the U.S.
           Case 1:19-cv-07774 Document 1 Filed 08/20/19 Page 2 of 7




5. Pursuant to 28 U.S.C. §1332, this Court has jurisdiction over this case, as the amount in

   controversy exceeds $75,000, and there is diversity of citizenship between the parties.

6. Pursuant to 28 U.S.C. §1391, the Venue is proper in this district as Defendants reside or

   are doing business in this State and District.

                             FACTUAL BACKGROUND

7. Plaintiff is a company primarily engaged in the manufacturing of sportswear.

8. Upon information and belief, YOCO is a company primarily engaged in import and

   distribution of sportswear.

9. Upon information and belief, M.A.X. is a company primarily engaged in import and

   distribution of sportswear.

10. Upon information and belief, both YOCO and M.A.X. (Collectively "Defendants") are

   owned and operated by an individual known as Hun C. Park; share offices together and

   issue purchase orders interchangeably.

11. Upon information and belief, Defendants began placing purchase orders from Plaintiff in

   2014.

12. Plaintiff issued invoices to Defendants for their orders in the regular course of its

   business and Defendants subsequently made payments for their orders to Plaintiff.

13. Plaintiff sold and Defendants purchased the merchandise according to mutually agreed

   terms until sometime in September 2015 when Defendants continued to issue purchase

   orders, but payments were not made according to the payment terms previously agreed to.

14. When Plaintiff made a demand for the payment due but not made for the September 2015

   shipment, Defendants promised to make the payment requested.
         Case 1:19-cv-07774 Document 1 Filed 08/20/19 Page 3 of 7




15. Because of the history and good will built over the years between the parties and of

   Defendants’ assurances to make the payments in arrears, Plaintiff had continued to make

   the requested shipments on Defendants’ purchase orders until approximately early

   September 2016.

16. Between October 2015 and September 2016, Plaintiff repeatedly demanded payments

   from Defendants for the purchases shipped from Plaintiff.

17. In September 2016, there were thirty-two (32) unpaid invoices in the total sum of

   $2,131,243.81 (the "Balances for 2015-2016").

18. On or about September 28, 2016, Plaintiff and Defendants had a meeting at Defendants'

   office in Manhattan in order to resolve the unpaid arrears. (the "September 2016

   Meeting").

19. During the September 2016 Meeting, Defendants proposed and remitted a payment

   schedule (the "Payment Schedule") for the arrears to Plaintiff.

20. Relying on Defendants' promise and representations to make the payment pursuant to the

   Payment Schedule, Plaintiff continued to make the requested shipments on Defendants’

   purchase orders.

21. Between November 2017 and December 2018, Defendants made payments for the new

   purchase orders.

22. However, Defendants repeatedly failed to make the payments as set forth in the Payment

   Schedule.

23. To make matters worse, Defendants stopped making payments for the purchase orders in

   January 2019.
         Case 1:19-cv-07774 Document 1 Filed 08/20/19 Page 4 of 7




24. Following Defendants' repeated breaches of its promises for the payment and to minimize

   its further losses, Plaintiff ceased doing business with Defendants as of May 2019.

25. In addition to the arrears accrued during 2015-2016 period, there are additional eight (8)

   outstanding invoices unpaid in the total sum of $832,825.40.

26. As Defendants had continued to default on its payments, Plaintiff flew from Korea to

   New York City in June 2019, and made a demand for the full payment of the balance

   ("Demand for Payment").

27. Notwithstanding Plaintiff's demand, Defendants currently have forty (40) outstanding

   invoices in arrears in the total sum of $3,125,561.81.

28. Of this $3,125,561.81, YOCO is liable for $1,499,058.77. The list of outstanding invoices

   issued to YOCO is attached as Exhibit A.

29. And M.A.X. is liable for $1,626,503.04. The list of outstanding invoices issued to MAX

   is attached as Exhibit B.

                                FIRST CAUSE OF ACTION
                             (Breach of Contract against YOCO)

30. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 29 above as if

   fully set forth herein.

31. YOCO has failed to make payments on twenty-seven (27) outstanding invoices as set

   forth in Exhibit A.

32. As a result of YOCO's breach of Contract, YOCO currently owes $1,499,058.77 to

   Plaintiff, together with interest accrued and accruing thereon.

                               SECOND CAUSE OF ACTION
                             (Breach of Contract against M.A.X.)
         Case 1:19-cv-07774 Document 1 Filed 08/20/19 Page 5 of 7




33. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 32 above as if

   fully set forth herein.

34. M.A.X. has failed to make payments on thirteen (13) outstanding invoices as set forth in

   Exhibit B.

35. As a result of M.A.X.'s breach of Contract, M.A.X. currently owes $1,623,503.04 to

   Plaintiff, together with interest accrued and accruing thereon.

                               THIRD CAUSE OF ACTION
                             (Unjust Enrichment against YOCO)

36. Plaintiff repeats each of the allegations set forth in paragraphs 1 through 35 above as if

   fully set forth herein.

37. YOCO has been unjustly enriched in the amount of not less than $1,499,058.77.

38. As a result thereof, Plaintiff is entitled to a judgment in that amount against YOCO.


                               FOURTH CAUSE OF ACTION
                             (Unjust Enrichment against M.A.X.)

39. Plaintiff repeats each of the allegations set forth in paragraphs 1 through 38 above as if

   fully set forth herein.

40. M.A.X. has been unjustly enriched in the amount of not less than $1,623,503.04.

41. As a result thereof, Plaintiff is entitled to a judgment in that amount against M.A.X.

                               FIFTH CAUSE OF ACTION
                               (Conversion against YOCO)

42. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 41 above as if

   fully set forth herein.

43. YOCO's conversion of the funds occurred when Plaintiff's Demand for Payment was

   ignored.
             Case 1:19-cv-07774 Document 1 Filed 08/20/19 Page 6 of 7




   44. For the reason stated in Paragraph 43, there is presently due and owing from YOCO to

       Plaintiff the sum of not less than $1,499,058.77 together with interest accrued and

       accruing thereon.

                                 SIXTH CAUSE OF ACTION
                                 (Conversion against M.A.X.)

   45. Plaintiff repeats each of the allegations set forth in Paragraphs 1 through 44 above as if

       fully set forth herein.

   46. M.A.X.'s conversion of the funds occurred when Plaintiff's Demand for Payment was

       ignored.

   47. For the reason stated in Paragraph 46, there is presently due and owing from M.A.X. to

       Plaintiff the sum of not less than $1,623,503.04 together with interest accrued and

       accruing thereon.



WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in its favor and

against Defendants as follows:


       1.      On the First, Third, and Fifth causes of action, judgment in the sum of not less


               than $1,499,058.77 together with interest accrued and accruing;


       2.      On the Second, Fourth, and Sixth causes of action, judgment in the sum of not

               less than $1,623,503.04 together with interest accrued and accruing;


       3.      For Plaintiff's costs and disbursements, including its reasonable attorney's fees, in


               connection with the prosecution of this action; and
           Case 1:19-cv-07774 Document 1 Filed 08/20/19 Page 7 of 7




      4.    For such other relief in favor of Plaintiff which to this Court fmay seem just,

            equitable, and proper.


Dated: New York, New York
       August 19, 2019

                                                      _/s/ Henry Hong Jung
                                                      Henry Hong Jung, Esq.
                                                      Attorneys for Plaintiff
                                                      Jung & Associates P.C.
                                                      470 Park Avenue South Suite 7N
                                                      New York, NY 10016
                                                      (212) 481-0800
                                                      (212) 481-0820 (fax)
